GANTT, J.
This is an action for statutory damages for the killing of George E. Schmidt by a train of the Missouri Pacific Railway Company at a crossing in Jefferson City, Missouri.
The grounds of negligence alleged in the petition are four: First, that the defendant ran its locomotive and train of cars which struck and killed the plaintiff’s husband at an immoderate and excessive rate of speed over the public crossing, upon which crossing the plaintiff’s husband was struck and killed; second, that the defendant ran its locomotive and train of cars in excess of five miles per hour, in violation of the city ordinance of - said city; third, that the defendant failed to keep a proper lookout for pedestrians at the crossing on which plaintiff’s husband was struck; fourth, that the defendant failed to so manage and control its said train' and the speed thereof as to stop said train in time to prevent injury to plaintiff’s husband.
The answer denied each and every allegation of the petition, and pleaded contributory negligence on the part of the plaintiff’s husband.
The trial resulted in a verdict and judgment for the plaintiff for the statutory sum of five thousand dollars. Motions for new trial and in arrest of judgment were duly filed and overruled and the defendant appeals to this court.
The evidence on behalf of the plaintiff tended to prove the following facts:
That at a point about 118 feet east of the bridge pier of the Missouri river bridge in Jefferson City, the defendant company has four tracks, namely, two sidetracks south of the main track, then a main track, and then another side track north of the main track; that it is about 18 or 20 feet from the northernmost of the south side tracks to the main track; that at the place here referred to, the defendant had for some time prior to the death of plaintiff’s husband maintained a crossing for vehicles and pedestrians, and that this cross*224ing led down from Bolivar street on the south over defendant’s track to a landing on the Missouri river.' What is called Bolivar street road branches off from Bolivar street proper on the east side of the retaining wall or approach to the bridge, leaving the street about 200 feet south of the bridge proper and veering to the east until it crosses the railroad tracks 118 feet east of the bridge. At the point where the deceased was struck, the wagon road, known as the Bolivar road, is about 90 feet east of the east line of Bolivar street.



*225A plat introduced in evidence, and which accompanies this opinion, shows a dotted line from the south end of the ties to the south track which has a line of vision looking westward past the bridge pier. From this point at the south end of the ties of the south track, one can look west past the bridge pier and see a train coming from the west 250 feet, and when going north over this crossing towards the main track, could see still further west as he moves north. As to these facts there seems to be no conflict.
The evidence of the plaintiff tended further to show that shortly after two o’clock p. m. of August 26, 1902, George Schmidt, plaintiff’s husband, was observed by Gustave Eeinke, the bridge tender of the Missouri river bridge at the toll house at the bridge, coming down Bolivar street from the south towards the bridge. Reinke saw Mr. Schmidt coming probably 150 yards away, and thought he was coming to the toll house to speak to him, Reinke, but when the deceased reached the south end of the retaining wall, he left Bolivar street proper and went down the wagon road, known in the evidence as Bolivar street road, that runs across the railway tracks at the crossing above mentioned. Mr. Schmidt continued down this wagon road and while he was doing so an omnibus came across the bridge and Eeinke became engaged in collecting the toll, and when he went into the toll house with his money and tickets he heard the whistle of the train which killed the deceased and also heard an alarm whistle almost under the bridge. Happening to see the old man, he ran out of the toll house across the roadway of the bridge to the east wall thereof, and looked down east from the bridge to this Bolivar street crossing. By this time, he says, Mr. Schmidt had approached a point with in a step or two of the main line; he had already crossed the two south side tracks, walking diagonally and was close to the main track. Eeinke waved his hand at him *226trying to attract Ms attention. Mr. Schmidt could not hear him as Beinke knew. Mr. Schmidt was walking with a cane and looking a little east in the direction of a boat on the river a . little east of north. Beinke did not see him look up towards the west, the direction from which the train was coming, at all; the deceased was not looking towards the west when he stepped on the main track. When in the middle of the track and just as the engine struck him, it seemed to Beinke as if Mr. Schmidt wanted to look, as though he felt a jar or sometliing, but the engine struck him before he could look. The evidence tended to show that the train was moving at a rate of over twenty-five or thirty miles an hour; that the body of the deceased was hurled by the collision about one hundred feet. No other witness for the plaintiff discloses the movements of the deceased prior to and just at the time of the happening of the catastrophe.
For the defendant, the engineer, Allen Taylor, testified that his train was running at the time it struck the deceased somewhere between twenty-five or thirty miles an hour; that he could see the crossing on which deceased was struck, 250 yards before he reached it; that he was at his place on his locomotive looking forward at the crossing and on the track to see if there was anything in the way; that when witness first saw the deceased, he was fifteen or eighteen feet from the track; that the train was then 175 or 180 feet from the deceased, and that deceased was not looking either way, he was looking down, shaking his head and appeared to be feeble, had his head down as though he was looking on the ground in front of him; that if his train had been running at five miles an hour, he could have stopped it within twenty-five yards; that when he first saw Schmidt approaching the track he blew the alarm whistle three or four sharp blasts. He had already applied the break as he always did coming around the bluff at that point; that his engine was close on to *227Schmidt before he became convinced that he was going to step on the track; that after he gave the alarm whistles, two steps brought the deceased in danger, and the engineer then made every effort to stop; that the old man stepped right in front of the engine, and he and the engine met on the track.
There was evidence that the train could have been stopped if running at a rate of five miles an hour in a distance of 45 to 60 feet.
Swayze, the fireman, testified that he saw the deceased before he was struck; that the deceased was then about two or three steps from the track, walking towards it, was looking down on the ground ahead of him.
Otto Fleming testified that he was sitting on the north steps of the State capitol; that he heard the whistle when the train was beyond the bridge, as it was coming from the west around the bluff; that when the train was about under the bridge he heard a short danger signal; that he noticed the deceased coming down the roadway leading to the crossing, and saw him pass over the side tracks; that he then walked over between the main line and the side track and stopped, and then stepped over on the ties with his right foot, and then stepped to about the middle of the tracks with his left foot and was struck by the train.
H. D. Chambers testified, for the defendant, that he saw the deceased about twenty feet from the track going right down towards the crossing; that witness’ attention was withdrawn from the deceased until he heard the alarm whistle, when he looked again and at this time the deceased was stepping right over the track when the engineer blew his whistle.
The ordinance of the City of Jefferson prohibiting a locomotive, engine, passenger or freight car upon or along any railroad track within the limits of said city to run at a greater rate of speed than five miles an hour, was introduced in evidence. It was also admitted that Jefferson City is a city of the third class and has been *228since January 3, 1887. There was evidence that Mr. Schmidt was somewhat hard of hearing, though he could hear a conversation if one spoke loudly to him.
While the plaintiff did not seek to recover on the ground that the whistle was not sounded or the bell not rung, the affirmative evidence, both for the plaintiff and the defendant, tended to show that the whistle for the station was sounded near a quarter of a mile west of the place of the accident and the alarm whistles were sounded at or near the bridge some 118 feet west of the place of the accident and that the bell was rung until after the deceased was struck. Other facts may be noted in the course of the opinion as well as the instructions of the court.
I. The pivotal point upon which this. case must turn is, did the circuit court err in overruling the demurrer to the evidence? That the train was running in excess of the rate of speed prescribed by the ordinance of Jefferson City is conceded and established by the testimony of the defendant’s own engineer and fireman, as well as that of the plaintiff’s witnesses. Such conduct on the part of the railway company was negligence per se) but notwithstanding this neglect of the regulations in regard to the running of trains within the city limits on the part of the railroad employees, the question still remains, was not the deceased’s own contributory negligence the proximate cause of his death?
It is a settled law of this State that a person who goes upon a railroad track or proposes to cross it, must use his eyes and ears to avoid injury. And while a neglect of the regulations in regard to the running of trains amounts to negligence in law on the part of the railway company, this does not absolve pedestrians and others who propose to cross the tracks from the exercise of ordinary care. Every intelligent person who has arrived at years of discretion, is presumed to know that it is dangerous to be upon a railroad track when trains are passing to and fro, and when crossing one, he is *229expected to be vigilant and watchful of the approach of the locomotive. The failure to exercise such vigilance is negligence per se. [Harlan v. Railroad, 64 Mo. 482.]
The law that a traveler, before entering upon a railroad track, must observe some caution for Ms own safety, and that a failure to do so will be such negligence as will preclude a recovery in case of injury, is as well settled in this State as is the law that a railroad company is guilty of negligence in running a train without observing the reasonable precaution required by law or ordinance. The measure of precaution to be observed by a traveler depends often upon the circumstances and surroundings. The general rule is that in knowingly approaching the track of a railroad, he must use Ms sense of sight or hearing to ascertain if there be danger. If the view is so obstructed that he cannot see, he should carefully listen. The circumstances may not require that he both look and listen, but common prudence requires that he do either one or the other, and a failure to do so renders his act negligence in law. The rule of contributory negligence is not changed or abrogated by reason of a statute or ordinance imposing the duty on account of the violation of which the injury resulted. [Weller v. Railroad, 120 Mo. 653.] The statute does not absolve persons approaching a public railway crossing from exercising common prudence to avoid danger, nor shift the responsibility to another should injury ensue from the failure to exercise it. [Kenney v. Railroad, 105 Mo. 284.]
In view of these settled principles of law in this State, was the plaintiff’s husband, Greorge Schmidt, guilty of such contributory negligence as must bar the plaintiff from a recovery in this action? Mr. Schmidt was a man of mature years, of sound mind and of good eyesight, though somewhat hard of hearing; he was an old citizen of Jefferson City, andresidedonlya fewblocks from the track on which he was killed. He approached the track of the defendant for the purpose of crossing *230the same a little after two o’clock in the afternoon of August 26, 1902. It was a clear summer afternoon, and he was walking. The train which struck him was a regular passenger train, hound east from Kansas City to St. Louis, and was due at Jefferson City about 2:20 p. m. that day. It was on time, and when it reached a point some three or four hundred yards west of the crossing on which plaintiff’s husband was killed, a signal whistle was sounded by the engineer. As the train approached the station at Jefferson City it rounded a slight curve at the bluff on which the Jefferson bridge over the Missouri river rests as it enters Bolivar street in said city. It is an undisputed fact that when Mr. Schmidt reached a point 20 feet south of where he was struck, by looking west, the direction in which the train was coming, he could have seen the train moving toward him, at least 250 feet. And as he walked northward toward the main track on which he was struck, he could have constantly seen a train even at a greater distance. The witnesses estimated that by the time he reached the south end of the ties of the. track upon which he was struck, he could have seen the train 350 feet away and there was nothing intervening to obstruct his view had he looked west at that time. Plaintiff’s own witness, Mr. Reinke, testified that after he heard the crossing signal and the alarm whistles, he went out of the toll house at the south end of the bridge, which was but a few feet south of the railway company’s tracks which run under the south end of the bridge at this point, and looking down toward the crossing over which Mr. Schmidt was walking to cross the track, and when he saw him, he had already crossed the two side tracks south of the main track and was still a step or two from the main track. He was walking with a cane, down towards a boat that was moored on the bank of the river, a little east of north, and was looking in the direction of the boat and did not look west toward the approaching train, but stepped on the middle of the main track *231immediately in front of the approaching engine; that there was nothing in the way of an obstruction to have prevented Mr. Schmidt from seeing the train 250 feet from the point where he was after he saw him, before stepping upon the track; he could have seen the train approaching before it got to the bridge. The witnesses for the defendant, the engineer, the fireman, and Mr. Fleming, all corroborated Mr. Reinke in saying that the deceased walked upon the track upon which he was struck without looking in the direction from which the train was coming. And they all corroborate him as to the sounding of the crossing signal and the alarm whistles before or about the time the train passed under the bridge. That Mr. Schmidt, if he had looked, must have seen the train approaching him before he stepped upon the track, is a self-evident fact in the circumstances detailed by all the witnesses to this unfortunate and lamentable catastrophe, and unless we are to disregard the unbroken line of decisions by this court on this question, he was guilty of such negligence in the circumstances as must bar the plaintiff’s recovery, notwithstanding the fact that the train was running in excess of the rate of speed prescribed by the ordinance. Nor does the evidence as to his deafness mitigate his negligence, because if, as the witnesses testified, he was not so deaf that he could not carry on an ordinary conversation if the person he was talking to would speak a little loud, if his deafness was not greater than this, it is difficult to conceive how he could have failed to have heard the sharp shrill danger signals which all the witnesses agree were sounded not more than 120' feet from him, or have failed to have heard the ringing of the bell on the engine. But granting he was so deaf that he could not hear these signals, still his negligence is not excused, because if so deaf, no one knew it better than himself. This defect of hearing of which he was cognizant, and which was unknown to the employees in charge of the train, should have added a spur to his *232vigilance and prompted Mm to have employed his eyesight so as to compensate as far as possible for the lack of hearing. [Purl v. Railroad, 72 Mo. l. c. 172.]
In view of the time of day, the absence of any obstruction for at least 250 feet in the direction from which the train approached him, and the fact that Mr. Schmidt was shown to have been a man with good eyesight, it must be held to have been a physical impossibility for him to have failed to have seen the approaching train, if he had looked in that direction, in sufficient time to have enabled him to have refrained from stepping upon the track in front of it and while yet in a place of safety.
The learned counsel for the plaintiff invokes the presumption of due care on the part of the deceased. As we said in Lynch v. Railroad, 112 Mo. l. c. 433, “presumption is a principle of law, by which, for the furtherance and support of right, facts not established by positive evidence are inferred from circumstances.” [Mathews on Presumptive Evidence, 1.] To indulge the presumption in this case that Mr. Schmidt used due care and looked west for the approaching train before stepping on the main track, would be a contradiction of the plaintiff’s evidence that he was a man of good eyesight. If he had looked west he could not have failed, while he was yet in a place of safety, to have seen the approaching train, and had he done so there can be no question, as he was shown to have been a man of bright mind, that he would have stopped and permitted the train to have passed him and then crossed over in safety. The very fact that he did step upon the track immediately in front of the approaching engine and was struck instantly is an absolute demonstration that he did not look, or if he did, that he was bent upon suicide. The presumption indulged by the learned counsel in behalf of plaintiff, is, we think, in this case, negatived by all the evidence in the case. On the other hand, it is proper to consider the duty of the engineer *233in charge of the defendant’s train. It is undeniable that when he was yet 175 or 180 feet distant from the crossing on which plaintiff’s husband was killed, he saw the deceased fifteen or eighteen feet from the track, and it was then that he began to give the danger signals, because he saw that the deceased was walking toward the tracks. The engineer testified that he thought he would stop when he whistled at him, and he did not change his opinion until he was nearly on him when he discovered that he was about to attempt to pass in front of him. In Guyer v. Railroad, 174 Mo. l. c. 350, it was said by this court: “Suppose the engineer saw him; what did he have a right to presume? It was daylight, the engine coming was in as plain view to the man on the roller as he was to the engineer. There was nothing to suggest to the engineer that the other was oblivious to the situation, or that he had failed to use his eyes and see what every one else there saw. Any reasonable man in the engineer’s position would presume that the man on the roller would stop before crossing and let the engine pass. ... Even though he saw the driver of the team approaching dangerously near the crossing, yet he had a right to presume that the driver had used his eyes and would act as a reasonable man under the circumstances would for his own preservation. If the team had been approaching rapidly, there might have been in that fact some suggestion that the driver intended to try to cross in front of the engine. But approaching, as he was, a.t a very slow pace, there was nothing to indicate that he would not or that he could not stop before going on the main track.” And it was ruled in that case that the demurrer should have been sustained. So in this case, the engineer saw a man of mature years, walking slowly towards the crossing over which his engine must pass. It was broad daylight, nothing to obstruct the view of the traveler, the engineer, as in duty bound, gave the danger signals to warn him of the approaching train. What was there in the *234circumstances that would cause the engineer to think for an instant that this matured person, in broad daylight, would be so reckless and negligent of his own safety as not to glance up and down the railroad track before attempting to go upon it, and if he looked, was bound to see and know that the train was bearing down upon the crossing, and although he had noticed that he was walking toward the track, could he not reasonably have presumed that the old gentleman had no intention of attempting to cross in front of a rapidly moving engine, but would stop before he came within the danger line ? There is nothing in the evidence tending to show that the engineer had any reason to suspect or anticipate that the plaintiff’s husband, an adult, in broad daylight, and with a full knowledge of the tracks, had any intention of leaving a place of safety and going upon the track in front of the train until the engine was so dose to him that he could not then with safety to his train have averted the injury. That this is a reasonable presumption in circumstances like the one at bar, has been ruled by this court in a number of cases. [Carrier v. Railroad, 175 Mo. 482; Sharp v. Railroad, 161 Mo. 235; Tanner v. Railroad, 161 Mo. 497; Hayden v. Railroad, 124 Mo. 573.] This court in Kelsay v. Railroad, 129 Mo. l. c. 375, quoted and adopted the language of the Supreme Court of Michigan in Gardner v. Railroad, 56 N. W. 603, as follows: “It was hroad daylight, and when within five feet of the north rail of the track it is undisputed that the plaintiff could see two hundred and fifty feet east along the main track. No one disputes that if he had but looked he certainly would have seen the train. It is evident, therefore, that he did not look; or, if he did, he saw the train, and carelessly attempted to cross in front of it, and in either case he was guilty of such negligence as to preclude a recovery. . . . One look eastward, and one less step taken, he would not have been upon the track. Upon any theory of the case, it was the duty of the court to *235have directed the verdict in favor of the defendant.” The facts of that case are on all-fours with those in this and it must he ruled that the concurring and contributory negligence of Mr. Schmidt in stepping in front of this rapidly moving train, in broad daylight, and without looking for this approaching train, is a complete defense to defendant’s action, and the circuit .court should have sustained a demurrer to the evidence.
II. Notwithstanding the conclusion we have reached, it is proper to note the contention of counsel for the plaintiff that the facts of this case bring it within the principle of Harlan v. Railroad, 65 Mo. 22, in which it was said: “When it is said, in cases where plaintiff has been guilty of contributory negligence, that the company is liable, if by the exercise of ordinary care it could have prevented the accident, it is to be understood that it will be so liable, if by the exercise of reasonable care, after a discovery by defendant of the danger in which the injured party stood, the accident could have been prevented, or if the company failed to discover the danger through the recklessness or carelessness of its employees, when the exercise of ordinary care would have discovered the danger and averted the calamity.”
In our opinion the foregoing excerpt is inapplicable to the facts of this case. The engineer did not fail to discover the deceased near to and approaching the track, nor did he fail to discover the danger to the deceased by reason of any recklessness or carelessness on his part, but the testimony shows that he was keenly alive to the situation and immediately upon coming in sight of the deceased, sounded the alarm whistle and caused the bell to ring continually until he was struck. He had a right to presume that a mature person in broad daylight would not recklessly walk on a railroad track immediately in front of a rapidly moving train, and therefore, he only considered deceased was in peril when he discovered that in spite of the danger whistles and the ringing bell, the deceased indicated he was about to step *236on the track, but there is no foundation for saying that the engineer failed to discover this condition by reason of his reckless running. While the speed of his engine was in excess of that prescribed by the ordinance, it was in no sense reckless. It was the usual rate maintained at this point and the brake was set and the speed was being lowered to stop at the station. The engineer and fireman were both at their post observing the track. The statement quoted from Harlan v. Railroad, 65 Mo. 22, has no reference to such a state of facts as was developed in this case. Nor is this a case where a traveler has relied upon the presumption that the employees were obeying the law or ordinancé and not running in excess of the speed prescribed and has on that account been caught on the track. This, as already said, is a case where a pedestrian has walked upon a railroad track in broad daylight without even looking to see if a train was approaching, and when, if he had looked, it would have been a physical impossibility for him to have failed to see the train. There can be no presumption in the teeth of the facts developed in this case that the deceased looked for a train. If he looked he saw the train, and if he saw it, he recklessly and negligently put himself in front of it and was killed, when one step backward or the refraining from taking one step would have wholly averted his injury and death. The negligence of the deceased was concurrent in point of time with the negligent running of the train and was the direct proximate cause of his death.
"We can only account for the conduct of the old gentleman on the ground that he had become oblivious to his surroundings and was wholly unconscious of his situation.
From whatever point of view we look at this record we can but say that the deceased was negligent and that his negligence contributed to his death.
It results that the circuit court erred in not sustaining the demurrer to the evidence and directing a judg*237ment for tlie defendant, and its judgment is accordingly reversed.
All concur.